Title: To Thomas Jefferson from John Perry, 6 December 1806
From: Perry, John
To: Jefferson, Thomas


                                                
                            Sir,
                            6th. Decr. 1806
                        

                        please pay Mr John Speer one hundred dollars. on or before the tenth of this Instant. and fifty one dollars the tenth of Jany. next; and oblige Sir, 
                  your humble servant
                        
                            John Perry
                     
                        
                    
                     [in TJ’s hand:]
                     Jan. 16. 1807. 50. Dollars remitted on this order being the only part assumed
                                          
                  
                            Th: Jefferson
                     
                        
               